Opinion by
Dallinger, J.
This petition involves the question of a 10 percent buying commission. It appeared from the testimony of the owner of the petitioning company that prior to entry he spoke with the customs broker, also with the general manager of his company and with the attorneys in this case regarding the commission, and was advised that it was a properly deductible item. From his testimony the court was satisfied as to his good faith and that the entry of the merchandise was without any intention to defraud the revenue of the United States or to conceal or misrepresent the facts. The petition was therefore granted.